Citation Nr: 1827960	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for radiculopathy of the right upper extremity.

5.  Entitlement to service connection for bilateral shoulder disability.

6.  Entitlement to service connection for bilateral ankle disability.

7.  Entitlement to service connection for bilateral feet disability.

8.  Entitlement to service connection for obstructive sleep apnea secondary to service-connected posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to July 15, 2016, and 70 percent disabling beginning July 15, 2016.

10.  Entitlement to a rating in excess of 30 percent for a left temporal scar.

11.  Entitlement to a rating in excess of 10 percent for a painful scar of the abdomen.

12.  Entitlement to a compensation rating for a scar of the abdomen.

13.  Entitlement to a compensable rating for a scar of the left upper back.

14.  Entitlement to a compensable right for a scar of the right upper back.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

16.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2012 decision, the RO denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence associated with the claims file since the August 2012 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for low back disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's low back disability did not manifest during active service; arthritis did not manifest within one year of separation from active service, and there is no indication that it is causally related to his active service.

4.  The Veteran's cervical spine disability did not manifest during active service; arthritis did not manifest within one year of separation from active service, and there is no indication that it is causally related to his active service.

5.  The Veteran's radiculopathy of the right upper extremity did not manifest during active service; and there is no indication that it is causally related to his active service or a service-connected disability.

6.  The Veteran's bilateral shoulder disability did not manifest during active service; and there is no indication that it is causally related to his active service.

7.  The Veteran's bilateral ankle disability did not manifest during active service; and there is no indication that it is causally related to his active service.

8.  The Veteran's bilateral foot disability did not manifest during active service; arthritis did not manifest within one year of separation from active service, and there is no indication that it is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for low back disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for low back disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for service connection for bilateral shoulder disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for bilateral ankle disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen - Low Back Disability

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  In an August 2012 rating decision, the claim was denied because there was no evidence that the Veteran's low back disability was incurred in or otherwise related to his active service.  In a November 2013 letter, the Veteran stated that he injured his back when he was attacked during service and that the effects of that condition has worsened over time.  In an April 2014 letter, a private physician stated that he been treating the Veteran's low back pain since March 2013, which was reported to be from an injury during military service years ago.  The Board finds that evidence new and material.  Therefore, the claim is reopened.


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that his current neck, low back, bilateral shoulder, bilateral ankle, and bilateral foot disabilities were incurred when he was attacked during military service.

The Veteran's service treatment records indicate that he complained of left foot pain in January 1982; the assessment was that he had a contusion.  A February 1981 record indicates that he was involved in a fight in the barracks and was attacked with a razor.  It was noted that he sustained knife wounds to the anterior abdominal wall without penetration of the abdomen and a laceration of the head.  It was also noted that he had no loss of consciousness or blunt trauma injuries.  An April 1981 clinical record also indicates that the Veteran was involved in a knife fight and sustained knife wounds to the anterior abdominal wall without penetration of the abdomen.  An August 1982 record indicates that the Veteran was struck across the upper right back and neck by a 2 x 4 board.  He had full range of motion and tenderness to palpation.  The assessment was contusions.

At his November 1982 discharge examination, the Veteran's spine, upper extremities, lower extremities, and feet were normal.  On his Report of Medical History, he indicated that he was in good health.  He denied having or having had recurrent back pain; bone, joint or other deformity; painful or "trick" shoulder; and foot trouble.  

Treatment records from the Tennessee Department of Correction indicate that the Veteran complained of low back pain in March 1997.  In November 1997, he complained of a back and left shoulder pain with onset six months prior.  In October 1998, he complained of a 1-year history of left shoulder pain and stated that he broke his left clavicle prior to incarceration.  A February 1999 x-ray of the left shoulder and neck showed an old healed fracture of the middle third of the left clavicle.  In March 2000, he complained of right shoulder pain following weight lifting.  It was noted that he had an old shoulder injury.  A May 2001 x-ray of the lumbar spine was normal.  In November 2002, he complained of left foot tenderness and was noted to have a contusion.  A January 2003 x-ray of the right shoulder was normal.  A January 2003 x-ray of the cervical spine revealed degenerative joint disease.  An In March 2003, possible bursitis of the right shoulder was noted.  In July 2003, he sustained a burn on the top of his right foot.  An August 2004 x-ray of the lumbar spine revealed degenerative disc and joint disease.  

A November 2008 private treatment record indicated that the Veteran reported that he was lifting weights four years prior and felt shooting pain in his back from upper to lower.  He also stated that his right thumb was still numb occasionally.  He also reported bilateral ankle pain with morning stiffness.  In December 2010, he complained of a 1-month history of back pain radiating down his right leg.  He stated that he was lifting weights six years prior and hurt his right arm down to his back on the right side.  He stated that he remembered lifting 95 pounds and felt a sudden sharp pain in his neck and right arm and dropped the weight.  He stated that he had been experiencing tingling in the right thumb since that incident.  

VA treatment records indicate that the Veteran complained of chronic feet and ankle pain in August 2012.  Magnetic resonance imaging (MRI) in September 2012 showed cervical spine spondylosis with compression of the C6 and C7 nerve roots.  MRI of the lumbar spine revealed mild degenerative disc disease and spondylosis.  In July 2012, the Veteran complained of a two-year history of bilateral foot and ankle pain.  It was noted to be related to diabetic neuropathy and low back pain.  Pes cavus was also noted.  March 2013 x-rays of the ankles were normal.  March 2013 x-rays of the feet revealed mild generative changes of the first metatarsophalangeal joint on both feet.  In July 2013, he was issued bilateral ankle supports.

In an April 2014 letter, Dr. A. stated that he began treating the Veteran for complaints of low back, neck pain, and headaches in March 2013.  At that time, the Veteran reported that those conditions resulted from an injury that he had while in the military years ago.  

The report of a May 2014 VA examination indicates that the Veteran was diagnosed with strain and degenerative arthritis of the lumbosacral and cervical spine.  The examiner opined that the conditions were less likely that not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was struck in the back during service and now had axial back pain and degenerative arthritis.  He noted that the blow to the back did not result in fracture or damage to the supporting structures of the spine and that there was no evidence of significant spinal trauma during service.  The examiner stated that the Veteran's arthritis was multifactorial and not related to his military service.

In May 2014, another VA examiner provided an opinion regarding the Veteran's claimed cervical spine disability.  He opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was struck in the upper back and neck with a 2 x 4 during service, but that this incident was not related to his current degenerative disc disease and spondylosis.  He noted that cervical degenerative disease is more likely secondary to patient physiology, genetics, mechanics, aging, and repetitive microtrauma over the course of years and less likely than not secondary to an isolated upper back and neck contusion that occurred in 1982.  

A July 2017 VA podiatry record indicates that the Veteran was diagnosed with onychodystrophy of the bilateral halluces with paronychia; plantar fasciitis; and diabetic autonomic neuropathy.

Based on the foregoing, the Board finds that the most competent and probative evidence fails to demonstrate that the Veteran's low back, cervical spine, radiculopathy, bilateral shoulder, bilateral ankle, and bilateral foot disabilities manifested during active service; that arthritis manifested within one year of active service; or that those disabilities are otherwise related to active service or a service-connected disability.  Although the Veteran involved in a knife/razor fight, there is no indication that he injured his neck, back, shoulders, ankles, or feet during the incident.  He was struck on the right upper back and neck with a board; however, only contusions were noted.  There were no follow-up records of any additional treatment.  Furthermore, the report of his separation examination clearly shows that the Veteran's spine, upper extremities, lower extremities, and feet were normal at that time and he denied having or having had recurrent back pain, shoulder pain, and foot trouble.  In addition, the first complaints and objective evidence of the claimed disabilities occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the May 2014 VA examiners opined that the Veteran's low back and cervical spine disabilities were less likely than not related to service.  The examiners considered and addressed the relevant evidence of record and provided rationale for their opinions.  For those reasons, the Board finds the VA examiners' opinions significantly probative.  The Board also notes that there is no medical opinion to the contrary.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, to the extent his reports conflict with the contemporaneous medical evidence, the Board does not find his statements credible.  Furthermore, the ultimate questions of diagnoses and etiology in this case extend beyond an immediately observable cause-and-effect relationship and are beyond the competence of lay witnesses.  In any event, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection is not warranted.

ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for low back disability is granted.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for radiculopathy of the right upper extremity is denied.

Entitlement to service connection for bilateral shoulder disability is denied.

Entitlement to service connection for bilateral ankle disability is denied.

Entitlement to service connection for bilateral foot disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding sleep apnea, the Veteran maintains that this condition is secondary to his service-connected PTSD.  In November 2012, a VA medical opinion was obtained; however, the VA examiner only addressed the question of causation and did not address whether the Veteran's PTSD aggravates his sleep apnea.  Therefore, a remand is necessary for a supplemental VA medical opinion.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, return the case to the VA examiner who provided the November 2012 medical opinion for an addendum opinion.  The claims file must be made available to, and reviewed by the examiner.

After a review of the evidence of record, to include consideration of the newly received records, as well as the Veteran's lay statements, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present sleep apnea is chronically worsened by the Veteran's service-connected PTSD.  

A rationale for all opinions expressed must be provided.

If the January 2012 VA examiner is unavailable, the claims file should be forwarded to an examiner with appropriate expertise to provide the requested opinion.  A VA examination should only be performed if determined necessary by the examiner providing the requested opinion.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


